Citation Nr: 0433279	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical treatment provided at the Johnson County 
Health Center on April 20, 2002.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

According to information in the file, the veteran served on 
active duty from November 1945 to May 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from August 2002 determinations of the James H. Quillen 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Mountain Home, Tennessee.

In October 2003, the Board remanded this matter to afford the 
veteran the opportunity to attend a personal hearing before a 
Veterans Law Judge at the RO, as he had requested.  After he 
was notified of the time and date of the hearing by mail, he 
withdrew his hearing request and asked that the Board will 
proceed with consideration of this appeal based on the 
evidence of record.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he is to provide and what part 
VA will attempt to obtain for him.  VA must also 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
addition, VA has a duty to advise the veteran to submit any 
evidence in support of his claim which he has in his 
possession.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  A review of the record indicates that the 
veteran has not yet been provided with the required 
notification.

In addition, the Board notes that the record on appeal 
currently consists of a duplicate Medical Administrative 
Service (MAS) file only.  The veteran's claims folder was not 
provided.  Without the claims folder, the Board is unable to 
review information pertinent to this appeal.  To ensure that 
the veteran receives every consideration, therefore, the 
claims folder must be provided.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The VAMC should review the record and 
send an appropriate letter to the veteran 
and any representative to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  

2.  After the actions requested above 
have been completed, the VAMC should 
again review the record considering all 
of the evidence of record.  If the 
benefit sought on appeal remains denied, 
the veteran and any representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

3.  The case should then be returned to 
the Board for further appellate 
consideration, if in order.  At that 
time, the VAMC should ensure that the 
veteran's claims folder is forwarded to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



